DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9, 11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 8,839,895).
[Claims 1 and 15] Regarding claims 1 and 15, Kato discloses a battery pack mounting system, comprising: an outboard bracket connecting a battery pack to a vehicle underbody (Kato discloses inboard/outboard battery connections 120/130); a first inboard bracket connecting the battery pack to the vehicle underbody (Kato discloses inboard and outboard battery connections); and a second inboard bracket connecting the battery pack to a tunnel of the vehicle
underbody (Kato discloses inboard connections at the driveshaft tunnel in in FIG 2 below. Regarding plural connections, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, connecting batteries to vehicles is conventional in the art and done so at multiple locations to form a rigid, safe connection to the vehicle). Claim 15 is directed to a mounting method and is substantially similar to the mounting of Kato discussed above.

    PNG
    media_image1.png
    715
    519
    media_image1.png
    Greyscale


[Claim 2] Regarding claim 2, Kato discloses the battery pack mounting system of claim 1, wherein the outboard bracket connects the battery pack to a rocker of the vehicle underbody (Kato discloses a vehicle side frame 13 to receive the outboard fastener. 
 [Claim 6] Regarding claim 6, Kato discloses the battery pack mounting system of claim 1, wherein the first inboard bracket connects the battery pack to a rail of the vehicle underbody (Kato discloses a vehicle side frame 13 to receive the outboard fastener).
 [Claim 9] Regarding claim 9, Kato discloses the battery pack mounting system of claim 1, wherein the second inboard bracket connects the battery pack to a horizontally facing side of the tunnel (Kato FIG 2 shows the connection at the floor as horizontal).
[Claim 11] Regarding claim 11, Kato discloses the battery pack mounting system of claim 9, wherein the tunnel is a driveshaft tunnel (Kato FIG 2).
[Claim 13] Regarding claim 13, Kato discloses the battery pack mounting system of claim 1, further comprising an aft bracket that connects the battery pack to the vehicle underbody (Kato discloses inboard connections at the driveshaft tunnel in in FIG 2 below. Regarding plural connections, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here, connecting batteries to vehicles is conventional in the art and done some at multiple locations to form a rigid, safe connection to the vehicle).
[Claim 16] Regarding claim 16, Kato discloses the battery pack mounting method of claim 15, wherein the battery pack is disposed on a passenger side or a driver side of the tunnel (Kato FIG 2).
[Claim 18] Regarding claim 18, Kato discloses the battery pack mounting method of claim 12, wherein the outboard bracket is connected to the battery pack and a rocker of .
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 8,839,895) in view of Berger (US 4,013,300).
[Claim 14] Regarding claim 14, Kato discloses the battery pack mounting system of claim 1. 
-However, it fails to disclose further comprising a liquid fuel tank on a passenger or driver side of the tunnel, the battery pack on the other of the passenger or driver side of the tunnel. 
-Nevertheless, Berger discloses (Column 2, Lines 22-37) a fuel tank mounted to the side of the vehicle with integral battery and can be placed at any place based on vehicle safety and packaging.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kato as taught by Berger in order to allow for hybrid use of a battery and fuel tank to have additional appeal and utility to users who want partial fuel flexibility.
[Claim 17] Regarding claim 17, Kato discloses the battery pack mounting method of claim 16.
-However, it fails to disclose a liquid fuel tank on a passenger or driver side of the tunnel, the battery pack on the other of the passenger or driver side of the tunnel. 

- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kato as taught by Berger in order to allow for hybrid use of a battery and fuel tank to have additional appeal and utility to users who want partial fuel flexibility.


Allowable Subject Matter
1.	Claims 3-5, 7-8, 10, 12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614